Citation Nr: 1421307	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation higher than 70 percent disabling for the service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that increased the evaluation for the Veteran's service-connected PTSD from 50 percent to 70 percent disabling.  The Veteran contends on appeal that a rating higher than 70 percent is warranted.

In his substantive appeal the Veteran requested a hearing before a Member of the Board at the RO ("Travel Board" hearing), and such a hearing was duly scheduled in February 2014.  However, prior to the scheduled hearing the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

The disability picture associated with PTSD most closely approximates occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The requirements for a rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Complete notice in this case was provided to the Veteran by a letter dated in October 2011, and he had ample opportunity to respond prior to the January 2012 rating decision on appeal.  In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded a VA psychiatric examination in November 2011, immediately prior 
to the rating decision on appeal.  The Veteran does not assert, and subsequent 
VA treatment records do not suggest, that the Veteran's PTSD has increased significantly in severity since that examination, and passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board accordingly finds that remand for additional VA examination is not required, and also finds the medical evidence of record is adequate for the purpose of adjudicating this appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.




Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

The Veteran filed his instant request for a higher evaluation in October 2011.  In November 2011 he filed a Statement in Support of Claim asserting that he was 
not currently undergoing treatment for PTSD and was not taking medication; he reported nightmares about an incident in service in which he was stabbed in the arm and from which he would awaken in the night sweating, believing he had just been stabbed.

The Veteran's VA treatment records associated with Virtual VA include a VA primary care clinic (PCC) treatment note dated in October 2011 showing the Veteran had a medical history significant for paranoid schizophrenia and depression, currently treated with amitriptyline.  He denied current suicidal or homicidal ideation and also denied audio or visual hallucinations.  The clinical impression was schizophrenia/depression currently stable.

The Veteran had a VA psychiatric examination in November 2011, performed by an examiner who reviewed the claims file and the electronic treatment records.  The Veteran reported he lived with his adult son; he had a girlfriend but was otherwise extremely socially isolated and rarely left the house.  The Veteran avoided crowds because he was afraid something would happen.  The Veteran was retired and not working. He denied any recent legal or behavioral history.  The examiner noted the following symptoms from the schedular rating criteria: suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful situations; and, inability to establish and maintain effective relationships.  The examiner also noted intermittent inability to perform routine daily activities such as grocery shopping or running routine errands that required leaving the house.  The examiner stated the Veteran was able to manage his financial affairs.     

The examiner diagnosed current PTSD and assigned a GAF score of 40; the examiner diagnosed no other psychiatric disorder.  When asked to choose the level of occupational and social impairment from among the levels mentioned in the rating schedule, the examiner stated the Veteran's disability most closely approximated occupational impairment with deficiencies in most areas (i.e., the examiner endorsed the Veteran as meeting the criteria for a 70 percent schedular evaluation).   The examiner stated the Veteran had feelings of depression associated with the diagnosed PTSD and that he was unable to work due to the severity of his PTSD symptoms and the severe negative impact this has on his daily psychosocial functioning and his inability to meet routine interpersonal and cognitive demands of daily life. The examiner did not find the Veteran had total social and occupational impairment.

As a consequence of the VA examination cited above the RO issued the January 2012 rating decision on appeal that increased the evaluation for PTSD from 50 percent to 70 percent effective from October 2011, the date the claim was received.  A subsequent rating decision in January 2013 granted a total disability rating based on individual unemployability (TDIU) also effective from October 2011.

The Veteran's VA treatment records associated with Virtual VA include PCC notes dated in March 2012 through April 2013 that are essentially consistent with the earlier PCC note cited above (no indication of any treatment for psychiatric complaints and general impression of stable condition).  The PCC notes detail treatment for a number of physical complaints, but there is no indication in the treatment notes suggesting that the Veteran had a clinically-observed cognitive impairment, communication problem or difficulty interacting with medical providers, staff and other patients.

On review of the evidence above the Board finds the Veteran does not have a disability picture that approximates total occupational and social impairment.  The only symptom associated with total disability rating that is shown in the Veteran's case is "intermittent inability to perform activities of daily living" as documented by the VA examiner.  The other symptoms characteristic of total occupational and social impairment are absent.  There is no suggestion of "gross impairment in thought processes or communication" or grossly inappropriate behaviour.  The clinical evidence disproves any current delusions or hallucinations and also disproves any persistent danger of hurting himself or others).  The Veteran is not shown to have been disoriented to time or place or to have memory loss for his own name or names of close relatives.  

The VA examiner assigned a GAF of 40; this is the only GAF recorded during the period under review.  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  Thus, the GAF score of 40 is consistent with the schedular criteria for the currently-assigned 70 percent rating. 

The Board has found no distinct time period during the period under review in which the criteria for evaluation of 100 percent were met.  Accordingly, the preponderance of the evidence is against the claim for a schedular rating in excess of 70 percent.   Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

A request for a TDIU is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has already been assigned a TDIU for his PTSD effective from his date of claim in October 2011.  Thus, no further action pursuant to Rice is warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 70 percent for PTSD are not met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

An evaluation higher than 70 percent disabling for PTSD is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


